       Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 1 of 18




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                               :
AUTO EQUITY LOANS OF                           :
DELAWARE, LLC,                                 :
                                               :   CIVIL ACTION
                                Plaintiff,     :
                                               :   No. 1:19-cv-1590
                     v.                        :
                                               :   (Judge Sylvia H. Rambo)
JOSH SHAPIRO, in His Official Capacity         :
as Attorney General of the Commonwealth        :
of Pennsylvania,                               :
                                               :
                                               :
                             Defendant.        :
                                               :

     PLAINTIFF AUTO EQUITY’S RESPONSE IN OPPOSITION TO
     DEFENDANT JOSH SHAPIRO’S MOTION FOR JUDGEMENT
                     ON THE PLEADINGS
             Auto Equity, a Delaware-based and Delaware-regulated business, has

challenged the Attorney General’s ongoing attempt to regulate commercial activity

that takes place wholly outside the Commonwealth of Pennsylvania in violation of

the Commerce and Due Process Clauses of the United States Constitution. For

nearly a year, the Attorney General argued that Auto Equity had filed this federal

suit too soon⎯claiming the matter was not ripe for adjudication because his office

had merely sent a letter to Auto Equity requesting documents. But this Court and

the District of Delaware (where this case originated) both found his arguments

unpersuasive. Auto Equity’s constitutional claims are in fact ripe for adjudication


                                         -1-
        Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 2 of 18




in federal court.

             Now, with his ripeness argument foreclosed and in the midst of

discovery nearly two years after Auto Equity filed this federal suit, the Attorney

General argues that it is too late⎯claiming his very recently filed state court action

to compel compliance with his equally recent subpoena for records takes

precedence. In the Attorney General’s view, there is no right time for Auto Equity

to have its federal claims heard in federal court.

             But abstention is the ‘exception, not the rule,’” and should be invoked

sparingly only in “exceptional circumstances,” which are not present here. Sprint

Communications, Inc. v. Jacobs, 571 U.S. 69, 78, 82 (2013). It is a doctrine that is

meant to protect principles of comity, not promote the type of maneuvering the

Attorney General is engaging in here. See Cradle of Liberty Council, Inc. v. City

of Phila., No. 08-2429, 2010 U.S. Dist. LEXIS 1082, at *11-12 (E.D. Pa. Jan. 7,

2010) (“[A]t the drop of the Younger abstention argument, to abandon the federal

forum for a state court favors not the worthy principles of comity, but the

principles of forum-shopping and judicial inefficiency.”) Consequently, the

Attorney General’s motion for judgment on the pleadings should be denied.

I.    RELEVANT BACKGROUND

      A.     Auto Equity’s Federal Action Against the Attorney General
             (Sept. 2018)

             Plaintiff Auto Equity is a Delaware-based and Delaware-regulated


                                          -2-
       Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 3 of 18




business that provides financing to consumers only at its brick-and-mortar offices

outside of Pennsylvania. (Am. Compl., Dkt. 9 ¶ 12.) It has no offices or

employees, nor does it originate loans or provide borrowers with money, in

Pennsylvania. (Id. ¶¶ 18, 21.) All borrowers must travel to and physically enter an

Auto Equity office to execute their loan agreements and receive their loan

proceeds—none of which are located in Pennsylvania. (Id. ¶ 18.)

             More than two years ago, the Attorney General, despite his lack of

authority outside of Pennsylvania, opened an investigation into Auto Equity’s

Delaware operations and informed Auto Equity in writing that: an investigation is

being conducted into its operations; loans extended to Pennsylvania residents that

exceed Pennsylvania’s interest rate limits violate Pennsylvania law; and the

Attorney General has initiated enforcement actions against out-of-state lenders for

making such loans. (Id. ¶¶ 7, 33, 34, 36.)

             In August 2018, the Attorney General requested that Auto Equity

produce numerous records from its offices in Delaware as part of the investigation.

(Id. ¶ 34; Dkt. 9-2.) In his request, the Attorney General also suggested (implicitly

threatened) that a subpoena for the records could be issued if Auto Equity did not

produce the records voluntarily. (See Dkt. 9-2 at 6.) The Attorney General did

not, however, issue a subpoena at this time.

             In September 2018, Auto Equity initiated this action in the District of



                                         -3-
        Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 4 of 18




Delaware seeking declaratory and injunctive relief because of the Attorney

General’s investigation and threatened extraterritorial imposition of Pennsylvania

laws on Auto Equity’s Delaware operations in violation of the Commerce and Due

Process Clauses of the United States Constitution. (Dkt. 1; Dkt. 9 ¶¶ 39-47.)

       B.       Attorney General’s Motions to Dismiss and for Reconsideration
                are Denied by Two Federal Courts (Jan. 2019 – Feb. 2020)

                In January 2019, the Attorney General moved to dismiss this federal

case for lack of ripeness, among other grounds, or, in the alternative, to have the

matter transferred from the District of Delaware to this Court. (Dkts. 10, 11.) In

his motion, the Attorney General argued that the matter was not ripe for

adjudication (was brought too soon) because Auto Equity “cannot support anything

more than the fact that the Attorney General’s Office requested certain documents

pertaining to Pennsylvania residents and/or vehicles registered in the

Commonwealth.” (Dkt. 11 at 18.)

                In September 2019, the Delaware court disagreed, finding that Auto

Equity’s “challenge to Defendant’s authority to investigate it” was a matter ripe for

adjudication in federal court. (Dkt. 16 at 13.) The Delaware court did, however,

grant the Attorney General’s request to have the matter transferred to this Court.

(Id. at 21.) The Attorney General did not issue Auto Equity a subpoena for records

at that time.

                In the same month, after the matter was transferred to this Court, the


                                            -4-
        Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 5 of 18




Attorney General filed a motion for reconsideration, again arguing that the matter

was not ripe for adjudication (was brought too soon). (Dkt. 22 at 2 (“AEL’s claims

are unripe because AEL does not (and cannot) allege that the Attorney General has

taken any steps to enforce its request.”).)

             In February 2020, this Court disagreed and affirmed the Delaware

court’s decision, explaining the Delaware court “did not overlook any facts,

arguments, or law.” (Dkt. 30 at 8.) The Attorney General filed his Answer shortly

thereafter. He did not issue Auto Equity a subpoena for records at that time.

      C.     Attorney General and Auto Equity Proceed with Discovery in this
             Federal Court (Mar. 2020 through Present)

             In March 2020, this Court scheduled a case management conference.

(Dkt. 33.) Pursuant to the Court’s instructions, the parties worked together to

prepare a joint case management plan beforehand, which was filed the next month

and set forth the parties’ respective views on the principle issues in the case, the

number of depositions and written discovery requests being sought, and suggested

time frames for discovery and dispositive motions. (Dkt. 34.) While Auto Equity

informed the Court it was considering filing a motion to stay the proceedings

pending the resolution of TitleMax of Delaware, Inc., et al. v. Weissmann, No. 17-

1325 (D. Del.), a case with the same counsel and issues and fully briefed motions

for summary judgment, the Attorney General was silent on any motions he

anticipated filing that might have a significant impact on this litigation. (Dkt. 34 at


                                          -5-
       Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 6 of 18




4.)

             In April 2020, the Court entered the case management order, which

set forth deadlines for fact discovery, dispositive motions, and trial. (Dkt. 36.) In

June 2020, pursuant to the Court’s case management order, the Attorney General

served Auto Equity with requests for production of documents and interrogatories.

The Attorney General had not yet issued Auto Equity a subpoena for records.

             In the months that followed, counsel for the parties worked together

cooperatively to narrow the scope of several of the Attorney General’s discovery

requests and reached agreement on the initial nature and scope of Auto Equity’s

document production and related responses. While Auto Equity has not made any

productions to date, the company has been engaged in the process of collecting and

reviewing potentially responsive records, many of which are maintained in paper

format. Discovery is ongoing in this federal action. (See Dkt. 36 at 2.)

      D.     Attorney General Initiates a State Proceeding While Discovery is
             Underway in this Federal Action (Aug. 2020)

             On August 26, 2020, nearly two years after this federal action was

filed and while discovery was ongoing, the Attorney General filed a petition in the

Philadelphia Court of Common Pleas to compel Auto Equity to comply with a

subpoena for records dated June 25, 2020⎯a subpoena that included requests for

many, if not all, of the same records sought in the Attorney General’s August 2018




                                         -6-
          Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 7 of 18




letter and the June 2020 written discovery requests. (E.g., Dkts. 9-2, 41-1, 41-2.)1

While the Attorney General did inform the Philadelphia court that he sent Auto

Equity a letter requesting documents in August 2018, the Attorney General did not

inform the court of this pending federal action. (Dkt. 41-2 at 3.) Rather, the

Attorney General represented to the court that Auto Equity’s counsel in this matter

“did not raise any concerns with the breadth of the information and documents

requested by the Subpoena,” even though the Attorney General and Auto Equity

were in the midst of discovery in a two-year-old federal action challenging the very

ability of the Attorney General to investigate and regulate Auto Equity’s Delaware-

based operations. (See id. at 4.)

              On August 31, 2020, without being properly served or given an

adequate opportunity to respond, the Philadelphia court entered an order

compelling compliance with the Attorney General’s subpoena. (Dkt. 41-3.)

              On September 9, 2020, the Attorney General filed a motion for

judgment on the pleadings asking this Court to abstain from deciding the merits of

this case, pursuant to Younger v. Harris, 401 U.S. 37 (1971), given the

Philadelphia court’s August 31, 2020 order. (Dkts. 41, 42.)

              On September 18, 2020, following Auto Equity’s motion for


      1
       Counsel of record for the Attorney General in the state proceeding is not
the same as counsel of record in this federal matter.


                                         -7-
       Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 8 of 18




reconsideration, the Philadelphia court vacated its order and gave Auto Equity ten

days to file a response to the Attorney General’s subpoena enforcement petition

(subsequently adjusted to October 1, 2020). (Ex. 1.)

II.    LEGAL STANDARD

             When deciding a motion for judgment on the pleadings, “a court must

consider the facts alleged in the pleadings and the inferences drawn from these

facts in the light most favorable to the nonmoving party.” Forrest v. Genpact

Servs., LLC, 962 F. Supp. 2d 734, 735 (M.D. Pa. 2013). Moreover, the “motion

may only be granted if there are no factual allegations in the pleadings which, if

proven, would allow the nonmoving party to recover.” Id.

III.   ARGUMENT

       A.    Abstention Does Not Apply because Auto Equity is Not Seeking to
             Enjoin Any Aspect of the Subpoena Enforcement Proceeding.
             Abstention from “the exercise of federal jurisdiction is the ‘exception,

not the rule.’” Sprint Communications, Inc. v. Jacobs, 571 U.S. 69, 82 (2013)

(citation omitted). In Sprint, the Supreme Court reaffirmed that “a federal court’s

‘obligation’ to hear and decide a case is ‘virtually unflagging,’” where, as here, the

court has jurisdiction. 571 U.S. at 77 (citation omitted). And “[p]arallel state-

court proceedings do not detract from that obligation.” Id. As such, a federal court

may only exercise its discretion to abstain under Younger in three specifically

enumerated “‘exceptional circumstances,’” none of which, as explained further


                                         -8-
       Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 9 of 18




below, apply here. See id. at 78 (citation omitted).

             As an initial matter, this case does not present the typical situation that

implicates Younger, where a federal court has been asked to enjoin a state court

proceeding. See Sprint, 571 U.S. at 72 (explaining that there are “certain instances

in which the prospect of undue interference with state proceedings counsels again

federal relief”). Auto Equity has not asked this Court to enjoin the issuance of the

Attorney General’s subpoena, nor has it requested that this Court enjoin the

proceeding related to the subpoena in the Philadelphia Court of Common Pleas. In

fact, the “prospect of undue interference with state proceedings” was not even a

possibility when Auto Equity filed this federal suit two years ago, because neither

the subpoena nor the state proceeding were even a reality.

             What Auto Equity is seeking in this Court is a determination that the

Attorney General cannot apply Pennsylvania laws to conduct wholly outside of

Pennsylvania.2 The mere fact that a state proceeding now suddenly exists that may

have some overlap in issues does not mean that abstention is warranted. See id. at


2
  More specifically, Auto Equity is seeking the same type of relief granted by a
federal court in the Southern District of Indiana (affirmed by the Seventh Circuit)
to a similarly situated lender. See, e.g., Midwest Title Loans, Inc. v. Ripley, No.
07-1479, 2009 U.S. Dist. LEXIS 30261, at *30-31 (S.D. Ind. Apr. 3, 2009) (“For
the foregoing reasons, Ind. Code § 24-4.5-1-201(d) is hereby ruled unconstitutional
as applied to Midwest Title to regulate title loans made wholly in the state of
Illinois; and Midwest Title is entitled to a permanent injunction against IDFT’s
application of the IUCCC to loans made wholly in the state of Illinois to Indiana
residents.”)

                                          -9-
       Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 10 of 18




72 (“Abstention is not in order simply because a pending state-court proceeding

involves the same subject matter.”) For that reason alone, the Attorney General’s

motion should be denied.

      B.     Abstention Does Not Apply Because the State Proceeding Was
             Not Pending When This Federal Action Began.
             Because this federal action had been litigated for nearly two years

before the Attorney General initiated the state court action, abstention is

inappropriate. Younger abstention may be warranted only when “there are ongoing

state proceedings that are judicial in nature.” Miller v. Mitchell, 598 F.3d 139, 146

(3d Cir. 2010). Absent a “pending proceeding[] in state tribunals . . . application . .

. of Younger abstention [is] clearly erroneous.” Ankenbrandt v. Richards, 504 U.S.

689, 705 (1992) (emphasis in original). While a state action need not predate a

federal action, the state action must be commenced “before any proceedings of

substance on the merits have taken place in federal court,” Hicks v. Miranda, 422

U.S. 332, 349 (1975), or while “the federal litigation [is] in an embryonic stage and

no contested matter [has] been decided,” Doran v. Salem Inn, Inc., 422 U.S. 922,

929 (1975); accord Moreno v. Penn Nat. Gaming, Inc., 904 F. Supp. 2d 414, 420

(M.D. Pa. 2012).

             That is not the case here. Two different federal forums have issued

decisions on the Attorney General’s motions to dismiss and transfer this matter, the

Court has entered a case management order based on the parties’ jointly-filed plan,


                                         -10-
       Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 11 of 18




and the parties have engaged in discovery pursuant to this federal Court’s

order⎯all before the Attorney General initiated the state court proceeding. See,

e.g., Tokyo v. Gwinnett, LLC v. Gwinnett Cty., Georgia, 940 F.3d 1254, 1272 (11th

Cir. 2019) (finding Younger abstention unwarranted where the parties entered a

consent TRO, the defendant answered the complaint, and the court ruled on a

motion to dismiss); Cottonwood Christian Ctr. v. Cypress Redevelopment Agency,

218 F. Supp. 2d 1203, 1218 n.6 (C.D. Cal. 2002) (“[P]roceedings on the merits

commenced in this case when Defendants filed the instant motion to dismiss . . .

before filing the state eminent domain action.”); see also Tucker v. Ann Klein

Forensic Ctr., 174 F. App’x 695, 697-98 (3d Cir. 2006) (finding that Younger

abstention could not be invoked because the federal court already addressed and

resolved the merits of several claims before the state action was filed).

             Further, the mere fact that this action has been pending in federal

court for two years weighs heavily against abstention. See, e.g., Nationwide

Biweekly Admin., Inc. v. Owen, 873 F.3d 716, 730 (9th Cir. 2017) (“The amount of

time the federal cases had been pending prior to the state case being filed

(approximately seven months in the First Amendment case and six months in the

Dormant Commerce Clause case) also weighs against Younger abstention.”);

Merck Sharp & Dohme Corp. v. Conway, 909 F. Supp. 2d 781, 789 (E.D. Ky.

2012) (holding that “the federal action . . . pending for over seven months” weighs


                                         -11-
       Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 12 of 18




in favor of concluding that proceedings of substance had taken place); Hoye v. City

of Oakland, 653 F.3d 835, 844 (9th Cir. 2011) (pointing to the six months that

elapsed between filing of the federal case and filing of the state case as part of the

reason for declining abstention).

             In sum, the doctrine of abstention does not allow the Attorney General

to close the doors of this Court for Auto Equity after nearly two years of litigating

in this federal forum. His Younger abstention request should be denied.

      C.     The Subpoena Enforcement Proceeding Does Not Fit Within Any
             of the “Exceptional Circumstances” Enumerated by the Supreme
             Court

             Even assuming the state court action filed just a few weeks ago was

somehow found to be pending, that proceeding does not fit within any of the

“exceptional circumstances” set forth in Sprint that would warrant abstention. The

Attorney General does not (because he cannot) argue that the subpoena

enforcement proceeding fits within Sprint’s first (“ongoing state criminal

prosecutions”) or second (“quasi-criminal” civil proceedings) category. See Acra

Turf Club, LLC v. Zanzuccki, 748 F.3d 127, 138 (3d Cir. 2014). Rather, the

Attorney General invokes the third Sprint category⎯ “‘civil proceedings involving

orders . . . uniquely in furtherance of the state courts’ ability to perform their

judicial functions.’” Sprint, 571 U.S. at 78 (quoting New Orleans Pub. Serv., Inc.

v. Council of New Orleans, 491 U.S. 350, 368 (1989)) (emphasis added). The



                                          -12-
       Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 13 of 18




Attorney General’s state proceeding does not fit here either.

               The Supreme Court has put only two cases into this third Sprint

category and none involve a subpoena enforcement proceeding. The first, Juidice

v. Vail, involved a court’s ability to carry through with its “contempt process.” 430

U.S. 327, 327 (1977). In Juidice, a party was jailed for contempt of court after

failing to respond to a judicial subpoena, missing a contempt hearing, and refusing

to pay the fine imposed by the court. Id. at 329-30. The Supreme Court refused to

let the federal suit proceed, but only because the “contempt process” was involved,

through which a state “vindicates the regular operation of its judicial system.” Id.

at 335. The court, however, did not find that the subpoena enforcement proceeding

alone (without the contempt process that followed) involved an order which was

“uniquely in furtherance of the state courts’ ability to perform their judicial

functions.” Id. at 335-36. Here, the Philadelphia court has neither issued an order

against Auto Equity (given that the court has since vacated the one entered several

weeks ago), nor has the newly filed matter involved any contempt-of-court

proceedings.

               The other case, Pennzoil Co. v. Texaco, Inc., involved the states’

ability to enforce the “judgments of their courts.” 481 U.S. 1, 13 (1987). In

Pennzoil, the party challenged the constitutionality of a state court’s recent

judgment issued against it. Id. at 4-7. The court applied abstention but only



                                          -13-
       Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 14 of 18




because it drew a parallel between the interest of courts to enforce their contempt

process (the issue in Juidice) and their interest “in forcing persons to transfer

property in response to a court’s judgment.” Id. at 13. As in Juidice, the court

focused on a state court’s ability to enforce its judgments but not on the

proceedings themselves. Id. at 14 n.12 (“Our opinion does not hold that Younger

abstention is always appropriate whenever a civil proceeding is pending in a state

court. Rather, as in Juidice, we rely on the State’s interest in protecting ‘the

authority of the judicial system, so that its orders and judgments are not rendered

nugatory.’”) (citation omitted and emphasis added).

             In sum, the third Sprint category applies only in cases like Juidice and

Pennzoil, where the state court’s ability to enforce its judgments and orders were

themselves being challenged in federal court. See Schall v. Joyce, 885 F.2d 101,

109 (3d Cir. 1989) (“In both cases, the parties sought relief in federal court after a

judgment had been entered, and in both cases, the relief sought in the federal court

would have rendered nugatory, at least to some extent, the effect that the state

court judgment would ordinarily have had under state law.”). The Attorney

General’s petition to enforce the subpoena, especially given the fact that the state

court has vacated its order, involves neither of these interests.3 Abstention is not


3
 Additionally, the Attorney General has arguably waived any claim of Younger
abstention by submitting to this federal forum through his transfer request, filing of
an answer, and agreement to and engagement in discovery and related case

                                          -14-
      Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 15 of 18




warranted here.

IV.   CONCLUSION

            For the foregoing reasons, Auto Equity requests that this Court deny

the Attorney General’s motion for judgment on the pleadings.

Dated: September 23, 2020                  Respectfully submitted,

                                           /s/ Richard J. Zack
                                           Richard J. Zack (PA 77142)
                                           Brian M. Nichilo (PA 313786)
                                           TROUTMAN PEPPER HAMILTON
                                           SANDERS LLP
                                           3000 Two Logan Square
                                           Eighteenth and Arch Streets
                                           Philadelphia, PA 19103-2799
                                           Tel: (215) 981-4000
                                           Fax: (215) 981-4750
                                           richard.zack@troutman.com
                                           brian.nichilo@troutman.com

                                           Douglas D. Herrmann
                                           TROUTMAN PEPPER HAMILTON
                                           SANDERS LLP
                                           Hercules Plaza, Suite 5100
                                           1313 N. Market Street, P.O. Box 1709
                                           Wilmington, DE 19899-1709
                                           Tel: (302) 777-6560
                                           Fax: (302) 397-2707
                                           douglas.herrmann@troutman.com
                                           Counsel for Plaintiff Auto Equity Loans
                                           of Delaware, LLC


management processes. See See Ohio Bureau of Empl. Servs. v. Hodory, 431 U.S.
471, 480 (1977) (“If the State voluntarily chooses to submit to a federal forum,
principles of comity do not demand that the federal court force the case back into
the State’s own system.”).

                                       -15-
      Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 16 of 18




                        CERTIFICATE OF SERVICE

            I, Richard J. Zack, certify that on September 23, 2020, a true and

correct copy of the foregoing was served by ECF on all counsel of record.


                                      /s/ Richard J. Zack
                                      Richard J. Zack




                                       -16-
Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 17 of 18




      Exhibit 1
Case 1:19-cv-01590-SHR Document 42 Filed 09/23/20 Page 18 of 18
